Exhibit 10.1

 

PENN NATIONAL GAMING, INC.

 

2018 LONG TERM INCENTIVE
COMPENSATION PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I PURPOSE

1

 

 

ARTICLE II DEFINITIONS AND CONSTRUCTION

1

Section 2.1

Definitions

1

Section 2.2

Construction

5

 

 

 

ARTICLE III STOCK AVAILABLE FOR AWARDS

5

Section 3.1

Common Stock

5

Section 3.2

Number of Shares Deliverable

5

Section 3.3

Reusable Shares

5

 

 

 

ARTICLE IV AWARDS AND AWARD AGREEMENTS

6

Section 4.1

General

6

Section 4.2

Eligibility

6

Section 4.3

Terms and Conditions; Award Agreements

6

Section 4.4

Award Limits for Directors

7

 

 

 

ARTICLE V OPTIONS

7

Section 5.1

Award of Options

7

Section 5.2

Option Price

7

Section 5.3

Option Periods

8

Section 5.4

Exercisability

8

Section 5.5

Time and Method of Payment for Options

8

Section 5.6

Delivery of Shares Pursuant to Exercise of Option

8

 

 

 

ARTICLE VI STOCK APPRECIATION RIGHTS

9

Section 6.1

Award of SARs

9

Section 6.2

SAR Periods

9

Section 6.3

Exercisability

9

Section 6.4

Payment Amount, Time and Method of Payment With Respect to SARs

9

Section 6.5

Nature of SARs

10

 

 

 

ARTICLE VII RESTRICTED STOCK AWARDS

10

Section 7.1

Grants

10

Section 7.2

Maximum Award to An Individual

10

Section 7.3

Restricted Period

10

Section 7.4

Restrictions and Forfeiture

10

Section 7.5

Issuance of Stock and Stock Certificate(s)

11

Section 7.6

Shareholder Rights

11

Section 7.7

Delivery of Shares

11

 

 

 

ARTICLE VIII PHANTOM STOCK UNIT AWARDS

11

Section 8.1

Grants

11

Section 8.2

Maximum Award to An Individual

12

Section 8.3

Vesting of Phantom Stock Unit Awards

12

Section 8.4

Cash Value of Phantom Stock Unit Payments

12

Section 8.5

Time of Payment

12

Section 8.6

Nature of Phantom Stock Units

12

 

 

 

ARTICLE IX OTHER AWARDS

12

Section 9.1

Grants

12

 

i

--------------------------------------------------------------------------------


 

Section 9.2

Maximum Award to An Individual

12

Section 9.3

Description of Other Awards

13

 

 

 

ARTICLE X TERMINATION OF EMPLOYMENT OR CESSATION OF BOARD SERVICE

13

Section 10.1

Stock Options and SARs

13

Section 10.2

Restricted Stock, Phantom Stock Units and Other Awards

13

Section 10.3

Date of Termination of Employment or Cessation of Board Service

13

Section 10.4

Specified Employee Restriction

14

Section 10.5

Immediate Forfeiture; Acceleration

14

Section 10.6

Terms of Award Agreement

14

 

 

 

ARTICLE XI CERTAIN TERMS APPLICABLE TO ALL AWARDS

14

Section 11.1

Withholding Taxes

14

Section 11.2

Adjustments to Reflect Capital Changes

14

Section 11.3

Failure to Comply with Terms and Conditions

15

Section 11.4

Regulatory Approvals and Listing

16

Section 11.5

Restrictions Upon Resale of Stock

16

Section 11.6

Reporting Person Limitation

16

 

 

 

ARTICLE XII ADMINISTRATION OF THE PLAN

16

Section 12.1

Committee

16

Section 12.2

Committee Actions

16

Section 12.3

Designation of Beneficiary

16

Section 12.4

No Right to an Award or to Continued Employment

17

Section 12.5

Discretion of the Grantor

17

Section 12.6

Indemnification and Exculpation

17

Section 12.7

Unfunded Plan

18

Section 12.8

Inalienability of Rights and Interests

18

Section 12.9

Awards Not Includable for Benefit Purposes

18

Section 12.10

No Issuance of Fractional Shares

18

Section 12.11

Modification for International Grantees

19

Section 12.12

Leaves of Absence

19

Section 12.13

Communications

19

Section 12.14

Parties in Interest

19

Section 12.15

Severability

19

Section 12.16

Compliance with Laws

20

Section 12.17

No Strict Construction

20

Section 12.18

Modification

20

Section 12.19

Governing Law

20

Section 12.20

Clawback Policy

20

 

 

 

ARTICLE XIII CHANGE OF CONTROL

20

Section 13.1

Impact of Change of Control

20

Section 13.2

Assumption Upon Change of Control

21

 

 

 

ARTICLE XIV AMENDMENT AND TERMINATION

21

Section 14.1

Amendment; No Repricing

21

Section 14.2

Suspension or Termination

22

 

 

 

ARTICLE XV SECTION 409A

22

 

 

ARTICLE XVI EFFECTIVE DATE AND TERM OF THE PLAN

22

 

ii

--------------------------------------------------------------------------------


 

PENN NATIONAL GAMING, INC.

2018 LONG TERM INCENTIVE COMPENSATION PLAN

 

ARTICLE I
PURPOSE

 

The 2018 Long Term Incentive Compensation Plan is intended to advance the
interests of Penn National Gaming, Inc., a Pennsylvania corporation, and its
shareholders by providing a means by which the Company and its subsidiaries and
affiliates shall be able to motivate directors and selected key employees
(including officers) to direct their efforts to those activities that will
contribute materially to the Company’s success.  The Plan is also intended to
serve the best interests of the shareholders by linking remunerative benefits
paid to employees who have substantial responsibility for the successful
operation, administration and management of the Company and/or its subsidiaries
and affiliates with the enhancement of shareholder value while such key
employees increase their proprietary interest in the Company.  Finally, the Plan
is intended to enable the Company to attract and retain in its service highly
qualified persons for the successful conduct of its business.

 

ARTICLE II
DEFINITIONS AND CONSTRUCTION

 

Section 2.1                                   Definitions

 

The following words and phrases when used in the Plan with an initial capital
letter, unless their context clearly indicates to the contrary, shall have the
respective meanings set forth below in this Section 2.1:

 

Act.  The Securities Exchange Act of 1934, as now in effect or as hereafter
amended from time to time.

 

Award.  A grant of one of the following under the Plan: “Stock Option Award,”
“Stock Appreciation Right Award,” “Restricted Stock Award,” “Phantom Stock Unit
Award,” and “Other Award,” all as further defined herein.

 

Award Agreement.  The written instrument delivered by the Company to a Grantee
evidencing an Award, and setting forth such terms and conditions of the Award as
may be deemed appropriate by the Grantor.  The Award Agreement shall be in a
form approved by the Grantor, and once executed, shall be amended from time to
time to include such additional or amended terms and conditions as the Grantor
may specify after the execution in the exercise of his or its, as the case may
be, powers under the Plan.

 

Beneficiary.  Any individual, estate or trust who or which by designation of the
a Holder pursuant to Section 12.3 or operation of law succeeds to the rights and
obligations of the Holder under the Plan and one or more Award Agreements.

 

Board.  The Board of Directors of the Company, as it may be constituted from
time to time.

 

Cause.  Fraud, embezzlement, theft or dishonesty against the Company, conviction
of a felony, willful misconduct, being found unsuitable by a regulatory
authority having jurisdiction over the Company, willful and wrongful disclosure
of confidential information, engagement in competition with the Company and any
other conduct defined as cause in any agreement between a Grantee and the
Company or any Subsidiary, in each case during employment with the Company and
all Subsidiaries or service as a Director, as the case may be.

 

CEO.  The Chief Executive Officer of the Company or his designee(s).

 

Change of Control.

 

(a)                                 With respect to Awards that are not
“deferred compensation” under Section 409A of the Code, any of the following
events shall constitute a Change of Control for purposes of this Plan:

 

--------------------------------------------------------------------------------


 

(i)                                     the acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Act)
(a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Act) of fifty percent (50%) or more of either (A) the then
outstanding shares of the Company (the “Outstanding Company Shares”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
Subsection (i), the following acquisitions shall not constitute a Change of
Control: (1) any acquisition directly from the Company; (2) any acquisition by
the Company; (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or (4) any acquisition pursuant to a transaction which complies with
clauses (A), (B) and (C) of Subsection (ii) below; or

 

(ii)                                  approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company; or

 

(iii)                               consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another entity (each, a
“Corporate Transaction”), in each case, unless, following such Corporate
Transaction, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Shares and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation or other
entity resulting from such Corporate Transaction (including, without limitation,
a corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction of the Outstanding Company
Shares and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any employee benefit plan or related trust of the Company or
such corporation resulting from such Corporate Transaction) beneficially owns,
directly or indirectly, twenty percent (20%) or more of, respectively, the then
outstanding shares of the corporation resulting from such Corporate Transaction
or the combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership of the Company existed
prior to the Corporate Transaction and (C) at least a majority of the members of
the board of directors of the corporation (or other governing board of a
non-corporate entity) resulting from such Corporate Transaction were members of
the Incumbent Board at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Corporate Transaction; or

 

(iv)                              individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds (2/3) of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board.

 

(b)                                 With respect to Awards that are “deferred
compensation” under Section 409A of the Code, each of the foregoing events shall
only be deemed to be a Change of Control for purposes of the Plan to the extent
such event qualifies as a “change in control event” for purposes of Section 409A
of the Code.  The Grantor shall be entitled to amend or interpret the terms of
any Award to the extent necessary to avoid adverse Federal income tax
consequences to a Grantee under Section 409A of the Code.

 

Clawback Policy.  Clawback Policy shall mean the Penn National Gaming, Inc.
Executive Incentive Compensation Recoupment Policy, adopted as of April 25,
2014, and as amended from time to time.

 

2

--------------------------------------------------------------------------------


 

Code.  The Internal Revenue Code of 1986, as amended from time to time.

 

Committee.  The Compensation Committee of the Board.

 

Common Stock.  Common stock of the Company, par value $0.01.

 

Company.  Penn National Gaming, Inc., a Pennsylvania corporation, and its
successors and assigns.

 

Date of Grant.  The date as of which the Grantor grants an Award.

 

Director.  A member of the Board who is not also an employee of the Company or
any Subsidiary.

 

Disability.  A physical or mental impairment sufficient to make the Grantee who
is an Employee eligible for benefits under the Company’s or Subsidiary’s
long-term disability plan in which the Grantee is a participant.  A Grantee who
is a Director shall be treated as having a Disability if a physical or mental
impairment would have made the Director eligible for benefits under the
Company’s long-term disability plan had the Director been an Employee.

 

Effective Date.  June 13, 2018, the date on which the shareholders of the
Company approved the Plan.

 

Employee.  An employee of the Company or any Subsidiary or “parent corporation”
within the meaning of Section 424(e) of the Code.

 

Fair Market Value.  With respect to the Common Stock on any day, (i) the closing
sales price on the immediately preceding business day of a share of Common Stock
as reported on the principal securities exchange on which shares of Common Stock
are then listed or admitted to trading, or (ii) if the Common Stock is not
listed or admitted to trading on a securities exchange, as determined in a
manner specified by the Committee determined in accordance with Section 409A of
the Code.  A “business day” is any day on which the relevant market is open for
trading.

 

Grantee.  An Employee or former Employee of the Company or any Subsidiary to
whom an Award is or has been granted.  With respect to an Award, other than an
Incentive Stock Option, a Director to whom an Award is or has been granted is
also a Grantee.

 

Grantor.  With respect to an Award granted to an Employee, the Committee or the
CEO (with respect to Nonreporting Persons), as the case may be, that grants the
Award.  With respect to an Award granted to a Director, the Board or Committee
is the Grantor.

 

Holder.  The individual who holds an Award, who shall be the Grantee or a
Beneficiary.

 

Incentive Stock Option or ISO.  An Option that is intended to meet, and
structured with a view to satisfying, the requirements of Section 422 of the
Code and is designated by the Grantor as an Incentive Stock Option.

 

Non-Qualified Stock Option.  An Option that is not designated by the Grantor as
an Incentive Stock Option, or an Option that is designated by the Grantor as an
Incentive Stock Option if it does not satisfy the requirements of Section 422 of
the Code.

 

Nonreporting Person.  A Grantee who is not subject to Section 16 of the Act.

 

Option or Stock Option.  A right granted pursuant to Article V.

 

Option Period.  The period beginning on the Date of Grant of an Option and
ending on the date the Option terminates.

 

3

--------------------------------------------------------------------------------


 

Option Price.  The per share price at which shares of Common Stock may be
purchased upon exercise of a particular Option.

 

Other Award.  Awards granted pursuant to Article IX.

 

Performance Goals.  One or more of the following performance criteria, either
individually, alternatively or in any combination, applied to either the Company
as a whole or to a business unit or related company, and measured either
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to a previous year’s results or to a
designated comparison group, in each case as specified by the Grantor in the
Award: free cash flow, EBITDA, sales, revenue, revenue growth, income, operating
income, net income, net earnings, earnings per share, return on total capital,
return on equity, cash flow, operating profit and margin rate, gross margins,
debt leverage (debt to capital), market capitalization, total enterprise value
(market capitalization plus debt), total shareholder return and stock price. 
The Grantor shall appropriately adjust any Performance Goal to take into account
the impact of any of the following events on the Company that occurs during the
period to which such Performance Goal is applied: asset write-downs; litigation,
claims, judgments, settlements; currency fluctuations and other non-cash
charges; changes in applicable law, rule or regulation or accounting principles;
accruals for reorganization and restructuring programs; costs incurred in the
pursuit of acquisition opportunities; strikes, delays or similar disruptions by
organized labor, guilds or horsemen’s organizations; national macroeconomic
conditions; terrorism and other international hostilities; significant regional
weather events; and any other extraordinary, unusual or non-recurring as
described in Accounting Principles Board Opinion No.  30 and/or management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s securities filings.  Any Award may be granted subject
to the attainment of such Performance Goals as determined by the Grantor.

 

Phantom Stock Unit Award.  An Award of Phantom Stock Units under Article VIII.

 

Plan.  Penn National Gaming, Inc. 2018 Long Term Incentive Compensation Plan, as
set forth herein and as amended from time to time.

 

Reporting Person.  A Grantee who is subject to Section 16 of the Act.

 

Restricted Period.  The period of time beginning with the Date of Grant of a
Restricted Stock Award and ending when the Restricted Stock is forfeited or when
all conditions for vesting are satisfied.

 

Restricted Stock.  Shares of Common Stock issued pursuant to a Restricted Stock
Award.

 

Restricted Stock Award.  An Award of Restricted Stock under Article VII.

 

Retirement.  A separation from service by the Grantee (i) on or after the
attainment of age 55 with at least ten (10) Years of Service or (ii) on or after
the attainment of age 65.  Years of Service shall be determined pursuant to the
terms of the Penn National Gaming, Inc. 401(k) Plan.

 

Rule 16b-3.  Rule 16b-3 of the General Rules and Regulations under the Act, or
any law, rule, regulation or other provision that may hereafter replace such
Rule.

 

SAR Base Amount.  An amount set forth in the Award Agreement for a SAR.

 

Stock Appreciation Right or SAR.  A right granted under Article VI.

 

Stock Appreciation Right Award.  An Award of Stock Appreciation Rights under
Article VI.

 

Stock Option Award.  An Award of Options under Article V.

 

Subsidiary.  Any corporation, partnership, joint venture or other entity in
which the Committee has determined that the Company had made, directly or
indirectly through one or more intermediaries, a substantial

 

4

--------------------------------------------------------------------------------


 

investment or commitment, including, without limit, through the purchase of
equity or debt or the entering into of a management agreement or joint operating
agreement.  In the case of Incentive Stock Options, Subsidiary shall mean any
entity that qualifies as a “subsidiary corporation” of the Company under
Section 424(f) of the Code.

 

Ten Percent Shareholder.  A person owning shares possessing more than 10% of the
total combined voting power of all classes of shares of the Company, any
subsidiary corporation (within the meaning of Section 424(f) of the Code) or
parent corporation (within the meaning of Section 424(e) of the Code).

 

Section 2.2                                   Construction

 

Whenever any words are used herein in the masculine gender, they shall be
construed as though they were also used in the feminine gender in all cases
where they would so apply, and wherever any words are used herein in the
singular form they shall be construed as though they were also used in the
plural form in all cases where they would so apply.  Headings of Sections and
Subsections of the Plan are inserted for convenience of reference, are not a
part of the Plan, and are not to be considered in the construction hereof.  The
words “hereof,” “herein,” “hereunder” and other similar compounds of the word
“here” shall mean and refer to the entire Plan, and not to any particular
provision or Section.  The words “includes,” “including” and other similar
compounds of the word “include” shall mean and refer to including without
limitation.  All references herein to specific Articles, Sections or Subsections
shall mean Articles, Sections or Subsections of this document unless otherwise
qualified.

 

ARTICLE III
STOCK AVAILABLE FOR AWARDS

 

Section 3.1                                   Common Stock

 

Shares of Common Stock may be delivered under the Plan, such shares to be made
available from authorized but unissued shares or from shares reacquired by the
Company, including shares purchased in the open market.

 

Section 3.2                                   Number of Shares Deliverable

 

Subject to adjustments as provided in Section 11.2, no more than 12,700,000
shares of Common Stock may be issued under the Plan.  Any shares of Common Stock
issued under Options or Stock Appreciation Rights shall be counted against this
limit as one (1) share of Common Stock.  Any shares of Common Stock issued under
Awards (other than Options or Stock Appreciation Rights) shall be counted
against this limit as 2.3 shares of Common Stock.  Any Awards that are not
settled in shares of Common Stock shall not count against this limit.

 

The Plan will remain in place until all of the awards granted thereunder have
been paid or expired.  Any shares remaining available for issuance under the
Plan will be cancelled upon the subsequent approval of a new equity plan by the
Company.

 

Section 3.3                                   Reusable Shares

 

Shares of Common Stock subject to an Award that are forfeited to the Company
shall again be available for issuance under the Plan.  For the avoidance of
doubt, the following shares of Common Stock may not again be made available for
issuance as Awards under the Plan: (i) shares of Common Stock not issued or
delivered as a result of the net settlement of an outstanding Stock Option or
SAR, (ii) shares of Common Stock used to pay the Option Price or withholding
taxes related to an outstanding Stock Option or SAR, or (iii) shares of Common
Stock repurchased on the open market with the proceeds of the Option Price.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV
AWARDS AND AWARD AGREEMENTS

 

Section 4.1                                   General

 

4.1.1                     Subject to the provisions of the Plan, the Committee
may at any time (i) determine and designate those Reporting Persons who are
Employees to whom Awards are to be granted; (ii) determine the time or times
when Awards to Reporting Persons who are Employees shall be granted;
(iii) determine the form or forms of Awards to be granted to any Reporting
Person who is an Employee; (iv) determine the number of shares of Common Stock
or dollar amounts subject to or denominated by each Award to be granted to any
Reporting Person who is an Employee; (v) determine the terms and conditions of
each Award to a Reporting Person who is an Employee; (vi) determine the maximum
aggregate number of shares or, for purposes of Other Awards payable in cash, the
aggregate amount of cash subject to Awards to be granted to Nonreporting
Persons, as a group, who are Employees; and (vii) determine the general form or
forms of Awards to be granted to Nonreporting Persons who are Employees.

 

4.1.2                     The Committee or the CEO, subject to the provisions of
the Plan and authorization by the Committee, may, at any time and from time to
time, (i) determine and designate those Nonreporting Persons who are Employees
to whom Awards are to be granted; (ii) determine when Awards to Nonreporting
Persons who are Employees shall be granted; (iii) determine the form or forms of
Award to be granted to any Nonreporting Person who is an Employee, from among
the form or forms approved by the Committee; (iv) determine the number of shares
of Common Stock or dollar amounts subject to or denominated by each Award to be
granted to any Nonreporting Person who is an Employee; and (v) determine the
terms and conditions of each Award to a Nonreporting Person who is an Employee.

 

4.1.3                     Subject to the provisions of the Plan, the Board or
Committee may, at any time, (i) determine and designate those Directors to whom
Awards, other than Incentive Stock Options, are to be granted; (ii) determine
when Awards to Directors shall be granted; (iii) determine the form  of Awards
to be granted to any Director; (iv) determine the number of shares of Common
Stock or dollar amounts subject to or denominated by each Award to be granted to
a Director; and (v) determine the terms and condition of each Award to a
Director.

 

4.1.4                     Awards may be granted singly, in combination or in
tandem and may be made in combination or in tandem with or in replacement of, or
as alternatives to awards or grants under any other employee plan maintained by
the Company or its Subsidiaries.  No Awards shall be granted under the Plan
after the tenth anniversary of the Effective Date.

 

Section 4.2                                   Eligibility

 

Any Director or Employee and, except with respect to Stock Options and SARs, an
individual who has accepted the Company’s or a Subsidiary’s offer of employment
but who has not commenced performing services for the Company or a Subsidiary,
shall be eligible to receive Awards under the Plan.

 

Section 4.3                                   Terms and Conditions; Award
Agreements

 

4.3.1                     Terms and Conditions.  Each Award granted pursuant to
the Plan shall be subject to all of the terms, conditions and restrictions
provided in the Plan and such other terms, conditions and restrictions, if any,
as may be specified by the Grantor with respect to the Award in the Award
Agreement or as may be specified thereafter by the Grantor in the exercise of
its or his, as the case may be, powers under the Plan.  Without limiting the
foregoing, it is understood that the Grantor may, at any time after the granting
of an Award hereunder, specify such amended or additional terms, conditions and
restrictions with respect to such Award as may be deemed necessary or
appropriate to ensure compliance with any and all applicable laws, including,
but not limited to, compliance with Federal and state securities laws,
compliance with Federal and state gaming or racing laws, compliance with Federal
and state tax laws that would otherwise result in adverse and unintended tax
consequences for a Grantee, the Company or any Subsidiary and methods of
withholding or providing for the payment of required taxes.  The terms,
conditions and restrictions with respect to any Award, Grantee or Award
Agreement need not be identical with the terms, conditions and restrictions with
respect to any other Award, Grantee or Award Agreement.

 

6

--------------------------------------------------------------------------------


 

4.3.2                     Award Agreements.  Except as otherwise provided in the
Plan, each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement and shall comply with, and be subject to, the provisions of the Plan.

 

Section 4.4                                   Award Limits for Directors

 

In any one calendar year, the Committee shall not grant to any one Director
Awards with a value which is in excess of $750,000  in value (calculated as of
the date of grant in accordance with applicable financial accounting rules).

 

ARTICLE V
OPTIONS

 

Section 5.1                                   Award of Options

 

5.1.1                     Grants.  The Committee may grant Stock Option Awards
to such Reporting Persons who are Employees as the Committee may select in its
sole discretion.  The Committee or the CEO also may grant Stock Option Awards in
such number as the Committee or the CEO may determine to such Nonreporting
Persons who are Employees as the Committee or the CEO may select in its or his,
as the case may be, sole discretion; provided, however, such grants shall be
subject to any maximum aggregate amount of Awards in general and Options in
particular (if any) established by the Committee for grants under the Plan for
Nonreporting Persons who are Employees.  The Board or Committee may grant
Options to such Directors as the Board or Committee may select in its sole
discretion.  The Grantor shall determine the number of shares of Common Stock to
which each Option relates.  A Stock Option entitles the holder thereof to
purchase full shares of Common Stock at a stated price for a specified period of
time.

 

5.1.2                     Types of Options

 

5.1.2.1           Employees.  Options granted to Employees pursuant to the Plan
may be either in the form of Incentive Stock Options or in the form of
Non-Qualified Stock Options.

 

5.1.2.2           Directors.  Options granted to Directors pursuant to the Plan
will be in the form of Non-Qualified Stock Options.

 

5.1.3                     Maximum Award To An Individual.  No individual shall
be granted in any calendar year Options to purchase more than 1,000,000 shares
of Common Stock.  In addition, a Director shall not be granted any Awards which
would exceed the limit applicable under Section 4.4 of the Plan.

 

5.1.4                     Internal Revenue Code Limits.  Options designated as
Incentive Stock Options shall not be eligible for treatment under the Code as
“incentive stock options” (and will be deemed to be Non-Qualified Stock Options)
to the extent that either (1) the aggregate Fair Market Value of Shares
(determined as of the time of grant) with respect to which such Options are
exercisable for the first time by the Grantee during any calendar year (under
all plans of the Company and any Subsidiary) exceeds $100,000, taking Options
into account in the order in which they were granted or (2) such Options
otherwise remain exercisable but are not exercised within three (3) months of
termination of employment (or such other period of time provided in Section 422
of the Code).

 

Section 5.2                                   Option Price

 

The Option Price of Common Stock covered by each Option shall be determined by
the Grantor, but shall not be less than 100% of the Fair Market Value of a share
of Common Stock on the Date of Grant, provided, however, in the case of an
Incentive Stock Option granted to Ten Percent Shareholder, the Option Price
shall be no less than 110% of the Fair Market Value of the of a share of Common
Stock on the Date of Grant.

 

7

--------------------------------------------------------------------------------


 

Section 5.3                                   Option Periods

 

The Grantor shall determine the term of each Option which shall be reflected in
the Award Agreement.  No Option may be exercised after the expiration of its
term.  Subject to earlier termination as provided in the Plan, the term shall
not exceed ten (10) years from the Date of Grant; provided, that the term of an
Incentive Stock Option granted to a Ten Percent Shareholder shall not exceed
five (5) years.

 

Section 5.4                                   Exercisability

 

5.4.1                     Subject to Article X and XIII, each Option shall be
exercisable at any time or times during the term of the Option and subject to
such conditions, including, without limitation, attainment of one or more
Performance Goals, as the Grantor may prescribe in the applicable Award
Agreement.  Except as provided in Article XIII, an Option may not become
exercisable before the first anniversary of the Date of Grant of such Option.

 

5.4.2                     Except as provided in Article X, or as otherwise
provided in an Award Agreement, an Option may be exercised only during the
Grantee’s employment with the Company or any of its Subsidiaries or service as a
Director.  No Option may be exercised for a fractional share.

 

5.4.3                     Method of Exercise.  A Holder may exercise an Option,
in whole or in part, by giving notice of exercise to the Company, in a form and
manner acceptable to the Company.

 

Section 5.5                                   Time and Method of Payment for
Options

 

5.5.1                     Form of Payment.  The Holder shall pay the Option
Price in cash or, with the Grantor’s permission and according to such rules as
it may prescribe, by delivering shares of Common Stock already owned by the
Holder having a Fair Market Value on the date of exercise equal to the Option
Price, or a combination of cash and such shares.  The Grantor may also permit
payment in accordance with a cashless exercise program under which, if so
instructed by the Holder, shares of Common Stock may be issued directly to the
Holder’s broker or dealer who in turn will sell the shares and pay the Option
Price in cash to the Company from the sale proceeds.  Finally, the Grantor may
permit payment by reducing the number of shares of Common Stock delivered upon
exercise by an amount equal to the largest number of whole shares of Common
Stock with a Fair Market Value that does not exceed the Option Price, with the
remainder of the Option Price being payable in cash.

 

5.5.2                     Time of Payment.  Except in the case where exercise is
conditioned on a simultaneous sale of the Option shares pursuant to a cashless
exercise, the Holder shall pay the Option Price before an Option is exercised.

 

5.5.3                     Methods for Tendering Shares.  The Grantor shall
determine acceptable methods for tendering shares of Common Stock as payment
upon exercise of an Option and may impose such limitations and restrictions on
the use of shares of Common Stock to exercise an Option as it or he, as the case
may be, deems appropriate.

 

Section 5.6                                   Delivery of Shares Pursuant to
Exercise of Option

 

No shares of Common Stock shall be delivered pursuant to the exercise, in whole
or in part, of any Option, unless and until (i) payment in full of the Option
Price for such shares is received by the Company and (ii) compliance with all
applicable requirements and conditions of the Plan, the Award Agreement and such
rules and regulations as may be established by the Grantor, that are
preconditions to delivery.  Following exercise of the Option and payment in full
of the Option Price and compliance with the conditions described in the
preceding sentence, the Company shall promptly effect the issuance to the
Grantee of such number of shares of Common Stock as are subject to the Option
exercise.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VI
STOCK APPRECIATION RIGHTS

 

Section 6.1                                   Award of SARs

 

6.1.1                     Grants.  The Committee may grant Stock Appreciation
Rights Awards to such Reporting Persons who are Employees, as the Committee may
select in its sole discretion.  The Committee or the CEO also may grant Stock
Appreciation Rights Awards in such number as the Committee or the CEO may
determine to such Nonreporting Persons who are Employees as the Committee or the
CEO may select in its or his, as the case may be, sole discretion; provided,
however, such grants shall be subject to any maximum aggregate amount of Awards
in general and SARs in particular (if any) established by the Committee for
grants under the Plan for Nonreporting Persons who are Employees as a group. 
The Board or Committee may grant Stock Appreciation Rights to such Directors as
the Board or Committee may select in its sole discretion.  The Grantor shall
determine the number of shares of Common Stock to which each SAR relates.

 

6.1.2                     Maximum Award To An Individual.  No individual shall
be granted in any calendar year SARs to purchase more than 1,000,000 shares of
Common Stock. In addition, a Director shall not be granted any Awards which
would exceed the limit applicable under Section 4.4 of the Plan.

 

6.1.3                     SAR Base Amount.  The SAR Base Amount with respect to
each SAR shall be determined by the Grantor, but shall not be less than 100% of
the Fair Market Value of a share of Common Stock on the Date of Grant.

 

Section 6.2                                   SAR Periods

 

The Grantor shall determine the term of each SAR.  No SAR may be exercised after
the expiration of its term.  Subject to earlier termination as provided in the
Plan, the term shall not exceed ten (10) years from the Date of Grant.

 

Section 6.3                                   Exercisability

 

6.3.1                     Subject to Articles X and XIII, each SAR shall be
exercisable at any time during the term of the SAR and subject to such
conditions, including, without limitation, attainment of one or more Performance
Goals, as the Grantor may, from time to time, prescribe in the applicable Award
Agreement.  Except as provided in Article XIII, an SAR may not become
exercisable before the first anniversary of the Date of Grant of such SAR.

 

6.3.2                     Except as provided in Article X, or as otherwise
provided in an Award Agreement, a SAR may be exercised only during the Grantee’s
employment with the Company or any of its Subsidiaries or service as a Director.

 

6.3.3                     Method of Exercise.  A Holder may exercise a SAR, in
whole or in part, by giving notice of exercise to the Company, in a form and
manner acceptable to the Company.

 

Section 6.4                                   Payment Amount, Time and Method of
Payment With Respect to SARs

 

6.4.1                     A SAR entitles the Holder thereof, upon the Holder’s
exercise of the SAR, to receive an amount equal to the product of (i) the amount
by which the Fair Market Value on the exercise date of one share of Common Stock
exceeds the SAR Base Amount for such SAR, and (ii) the number of shares covered
by the SAR, or portion thereof, that is exercised.

 

6.4.2                     Any payment which may become due from the Company by
reason of a Grantee’s exercise of a SAR may be paid to the Grantee all in cash,
all in shares of Common Stock or partly in shares and partly in cash, as
provided in the Award Agreement.

 

6.4.3                     In the event that all or a portion of the payment is
made in shares of Common Stock, the number of shares of Common Stock received
shall be determined by dividing the amount of the payment by the Fair Market

 

9

--------------------------------------------------------------------------------


 

Value of a share of Common Stock on the exercise date of the SAR.  Cash will be
paid in lieu of any fractional share of Common Stock.

 

6.4.4                     Amounts payable in connection with a SAR shall be paid
to the Holder, as determined by the Grantor and as set forth in the applicable
Award Agreement or in accordance with such rules, regulations and procedures as
may be adopted by the Committee or Grantor.

 

Section 6.5                                   Nature of SARs

 

SARs shall be used solely as a device for the measurement and determination of
the amount to be paid on behalf of Grantees as provided in the Plan.  SARs shall
not constitute or be treated as property or as a trust fund of any kind.  All
amounts at any time attributable to the SARs shall be and remain the sole
property of the Company and all Grantees’ rights hereunder are limited to the
rights to receive cash and shares of Common Stock as provided in the Plan.

 

ARTICLE VII
RESTRICTED STOCK AWARDS

 

Section 7.1                                   Grants

 

The Committee may grant Restricted Stock Awards in such number as it may
determine to such Reporting Persons who are Employees as the Committee may
select in its sole discretion.  The Committee or the CEO also may grant in such
number as the Committee or the CEO may determine Restricted Stock Awards to such
Nonreporting Persons who are Employees as the Committee or the CEO may select in
its or his, as the case may be, sole discretion; provided, however, such grants
shall be subject to any maximum aggregate number of Awards in general and shares
of Restricted Stock in particular established by the Committee for grants under
the Plan for Nonreporting Persons who are Employees as a group.  The Board or
Committee may grant Restricted Stock Awards to such Directors as the Board or
Committee may select in its sole discretion.  A Restricted Stock Award is a
grant of shares of Common Stock subject to those conditions, if any, set forth
in the Plan and the Award Agreement.

 

Section 7.2                                   Maximum Award to An Individual

 

No individual shall be granted or receive in any calendar year a Restricted
Stock Award of more than 1,000,000 shares of Common Stock.  In addition, a
Director shall not be granted any Awards which would exceed the limit applicable
under Section 4.4 of the Plan.

 

Section 7.3                                   Restricted Period

 

The Grantor may, from time to time, establish any condition or conditions on
which the Restricted Stock Award will vest and no longer be subject to
forfeiture.  Such conditions may include, without limitation, continued
employment by the Grantee or service as a Director, as the case may be, for a
period of time specified in the Award Agreement and/or the attainment of one or
more Performance Goals within a time period specified in the Award Agreement.  A
Restricted Stock Award may, if the Grantor in its sole discretion decides,
provide for an unconditioned grant.  Except as provided in Article XIII, a
Restricted Stock Award may not become vested before the first anniversary of the
Date of Grant of such Restricted Stock Award.

 

Section 7.4                                   Restrictions and Forfeiture

 

Except as otherwise provided in the Plan or the applicable Award Agreement, the
Restricted Stock shall be subject to the following restrictions until the
expiration or termination of the Restricted Period: (i) a Holder shall not be
entitled to delivery of a certificate evidencing the shares of Restricted Stock
until the end of the Restricted Period and the satisfaction of any and all other
conditions specified in the Award Agreement applicable to such Restricted Stock
and (ii) none of the Restricted Stock may be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of during the Restricted Period, and
until the satisfaction of any and all other conditions specified in the

 

10

--------------------------------------------------------------------------------


 

Award Agreement applicable to such Restricted Stock.  Upon the forfeiture of any
Restricted Stock, such forfeited shares shall be transferred to the Company
without further acts by the Holder.

 

Section 7.5                                   Issuance of Stock and Stock
Certificate(s)

 

7.5.1                     Issuance.  As soon as practicable after the Date of
Grant of a Restricted Stock Award, the Company shall cause to be issued in the
name of the Grantee (and held by the Company, if applicable, under Section 7.4)
such number of shares of Common Stock as constitutes the Restricted Stock
awarded under the Restricted Stock Award.  Each such issuance shall be subject
throughout the Restricted Period to the terms, conditions and restrictions
contained in the Plan and/or the Award Agreement.

 

7.5.2                     Custody and Registration.  Any issuance of Restricted
Stock may be evidenced in such manner as the Grantor may deem appropriate,
including, without limitation, book-entry registration or issuance of a stock
certificate or certificates.  In the event any stock certificate is issued in
respect of Restricted Stock, such certificate shall be registered in the name of
the Grantee and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock.

 

Section 7.6                                   Shareholder Rights

 

Following registration in the Grantee’s name, during the Restricted Period, the
Grantee shall have the entire beneficial interest in, and all rights and
privileges of a shareholder as to, such shares of Common Stock covered by the
Restricted Stock Award, including, but not limited to, the right to vote such
shares and the right to receive dividends, subject to the restrictions and
forfeitures set forth herein.  Any shares of Common Stock distributed as a
dividend or otherwise with respect to any shares of Restricted Stock as to which
the restrictions have not yet lapsed shall be subject to the same restrictions
as such Restricted Stock shares.

 

Section 7.7                                   Delivery of Shares

 

Upon the expiration (without a forfeiture) of the Restricted Period or at such
earlier time as provided under the Plan, all shares of Restricted Stock shall be
released from all restrictions and forfeiture provisions hereunder, any similar
restrictions and forfeiture provisions under the Award Agreement applicable to
such shares and all other restrictions and forfeiture provisions of the Plan or
such Award Agreement.  No payment will be required from the Holder upon the
delivery of any shares of Restricted Stock, except that any amount necessary to
satisfy applicable Federal, state or local tax requirements shall be paid by the
Holder in accordance with the requirements of the Plan.

 

ARTICLE VIII
PHANTOM STOCK UNIT AWARDS

 

Section 8.1                                   Grants

 

The Committee may grant Phantom Stock Unit Awards to such Reporting Persons who
are Employees as the Committee may select in its sole discretion.  The Committee
or the CEO also may grant Phantom Stock Unit Awards in such number as the
Committee or the CEO may determine to such Nonreporting Persons, as the
Committee or the CEO may select in its or his, as the case may be, sole
discretion who are Employees; provided, however, such grants shall be subject to
any maximum aggregate number of Awards in general and Phantom Stock Unit Awards
in particular established by the Committee for grants under the Plan for
Nonreporting Persons who are Employees as a group.  The Board or Committee may
grant Phantom Stock Unit Awards to Directors as the Board or Committee may
select in its sole discretion.  A Phantom Stock Unit represents the right to
receive, without payment to the Company, shares of Common Stock, an amount of
cash equal to the value of a share of Common Stock on a future date or any
combination thereof, as determined by the Grantor.

 

11

--------------------------------------------------------------------------------


 

Section 8.2                                   Maximum Award to An Individual

 

No individual shall be granted or receive in any calendar year Phantom Stock
Unit Awards representing more than 1,000,000 shares of Common Stock.  In
addition, a Director shall not be granted any Awards which would exceed the
limit applicable under Section 4.4 of the Plan.

 

Section 8.3                                   Vesting of Phantom Stock Unit
Awards

 

Phantom Stock Units shall become vested as set forth in the applicable Award
Agreement unless otherwise described in the Plan.  Except as provided in
Article XIII, a Phantom Stock Unit may not become vested before the first
anniversary of the Date of Grant of such Phantom Stock Unit .

 

Section 8.4                                   Cash Value of Phantom Stock Unit
Payments

 

The amount payable with respect to each vested Phantom Stock Unit payable in
cash shall be an amount determined by multiplying the number of Phantom Stock
Units by the Fair Market Value of one share of Common Stock as of the vesting
date.

 

Section 8.5                                   Time of Payment

 

Amounts payable in connection with a Phantom Stock Unit shall be paid to the
Holder, as determined by the Grantor and as set forth in the applicable Award
Agreement or in accordance with such rules, regulations and procedures as may be
adopted by the Grantor but in no event later than two and one-half months
following the end of the calendar year in which a restriction lapses or a
vesting condition is met.

 

Section 8.6                                   Nature of Phantom Stock Units

 

Phantom Stock Units shall be used solely as a device for the measurement and
determination of the amount to be paid on behalf of Grantees as provided in the
Plan.  Phantom Stock Units shall not constitute or be treated as property or as
a trust fund of any kind.  All amounts at any time attributable to the Phantom
Stock Units shall be and remain the sole property of the Company and all
Grantees’ rights hereunder are limited to the rights to receive cash or shares
of Common Stock as provided in the Plan.

 

ARTICLE IX
OTHER AWARDS

 

Section 9.1                                   Grants

 

The Committee may grant Other Awards to such Reporting Persons who are Employees
as the Committee may select in its sole discretion.  The Committee or the CEO
also may grant Other Awards to such Nonreporting Persons who are Employees as
the Committee or the CEO may select in its or his, as the case may be, sole
discretion; provided, however, such grants shall be subject to any maximum
aggregate amount of Awards in general and Other Awards in particular (if any)
established by the Committee for grants under the Plan for Nonreporting Persons
who are Employees as a group.  The Board or Committee may grant Other Awards to
such Directors as the Board or Committee may select in its sole discretion.  An
Other Award may or may not be evidenced by an Award Agreement.  Except as
provided in Article XIII, an Other Award may not become vested before the first
anniversary of the Date of Grant of such Other Award.

 

Section 9.2                                   Maximum Award to An Individual

 

9.2.1                     Awards Denominated or Payable with Reference to Common
Stock.  No individual shall be granted or receive in any calendar year Other
Awards denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to shares of Common Stock (including, without
limitation, securities convertible into shares of Common Stock) representing
more than 1,000,000 shares of Common Stock.  In addition, a Director shall not
be granted any Awards which would exceed the limit applicable under Section 4.4
of the Plan.

 

12

--------------------------------------------------------------------------------


 

9.2.2                     Awards Denominated or Payable with Reference to Cash. 
No individual shall be granted or receive in any calendar year Other Awards
denominated by or payable in cash representing more than $6,000,000.  In
addition, a Director shall not be granted any Awards which would exceed the
limit applicable under Section 4.4 of the Plan.

 

Section 9.3                                   Description of Other Awards

 

An Other Award may be a grant of a type of equity-based, equity-related, or cash
based Award not otherwise described by the terms of the Plan in such amounts and
subject to such terms and conditions as determined by the Grantor, from time to
time, under the Plan, including but not limited to being subject to Performance
Goals.  Such Awards may provide for the payment of shares of Common Stock or
cash or any combination thereof to a Grantee.  The value of a cash- based Other
Award shall be determined by the Grantor.

 

ARTICLE X
TERMINATION OF EMPLOYMENT OR CESSATION OF BOARD SERVICE

 

Section 10.1                            Stock Options and SARs

 

If a Grantee who was an Employee or Director, as the case may be, when the
Grantee received the Options or SARs ceases to be an Employee or Director of the
Company and all Subsidiaries for any reason, then the Grantee’s Options and SARs
that are exercisable as of the termination or cessation date shall be
administered as follows in accordance with the characterization of the
separation.  In cases where such termination of employment or cessation of
service is a result of:  (i) the Grantee’s death or Disability, the Grantee’s
Options or SARs that are not then exercisable shall thereupon become exercisable
and all Options and SARs shall remain exercisable for the balance of their
respective terms; (ii) resignation (other than for Retirement) by the Employee
or Director, the Grantee’s Options or SARs that are exercisable as of such
termination or cessation date shall be cancelled and forfeited at the end of the
30th day after such date; (iii) termination for Cause by the Company, a
Subsidiary, or the Board, all of the Grantee’s Options and SARs, whether or not
then exercisable, shall be cancelled and forfeited as of such termination date;
(iv) termination other than for Cause by the Company, a Subsidiary, or the
Board, all of the Grantee’s Options and SARs that are exercisable as of such
termination date shall be cancelled and forfeited at the end of the period which
is one (1) year after such date or, if earlier, at the end of their respective
terms, or (v) Retirement by the Employee or the cessation of services of a
Director at the end of his term on the Board, the Grantee’s Options or SARs that
are exercisable as of such date shall be cancelled and forfeited at the end of
the period which is three (3) years after such date or, if earlier, at the end
of their respective terms; provided, however, that such Options or SARs shall be
immediately cancelled and forfeited in the event that the Grantor determines
that the Grantee has failed to abide by the terms and conditions of any
restrictive covenant that may be set forth in the Grantee’s Award Agreement.

 

Section 10.2                            Restricted Stock, Phantom Stock Units
and Other Awards

 

If a Grantee who was an Employee or Director, as the case may be, when the
Grantee received the Restricted Stock, Phantom Stock Units or Other Awards
ceases to (i) be employed by the Company and all Subsidiaries or (ii) serve as a
Director, then all of the Grantee’s Restricted Stock, Phantom Stock Units or
Other Awards that remain subject to restriction or vesting at such time shall be
cancelled and forfeited except in cases of such Grantee’s death or Disability,
in which case any remaining restriction or vesting shall thereupon lapse.

 

Section 10.3                            Date of Termination of Employment or
Cessation of Board Service

 

Termination of employment or cessation of Board service of a Grantee for any of
the reasons enumerated in this Article X shall, for purposes of the Plan, be
deemed to have occurred as of the date which is recorded in the ordinary course
in the Company’s or a Subsidiary’s books and records in accordance with the
then-prevailing procedures and practices of the Company or the Subsidiary or, if
earlier with respect to Awards that are “deferred compensation” under
Section 409A of the Code, when a Grantee has a “separation from service” as
defined in the regulations promulgated under Section 409A of the Code.

 

13

--------------------------------------------------------------------------------


 

Section 10.4                            Specified Employee Restriction

 

Notwithstanding anything in this Plan to the contrary, with respect to any Award
that constitutes “deferred compensation” subject to Section 409A of the Code,
any payments (whether in cash, shares of Common Stock or other property) to be
made with respect to such Award upon the Holder’s termination of employment
shall be delayed until the first day of the seventh month following his
“separation from service” as defined under Section 409A of the Code, if the
Holder is a “specified employee” within the meaning of Section 409A of the Code
(as determined in accordance with the uniform policy adopted by the Committee
with respect to all of the arrangements subject to Section 409A of the Code
maintained by the Company and its Subsidiaries).

 

Section 10.5                            Immediate Forfeiture; Acceleration

 

Except as otherwise provided in this Article X or in an Award Agreement or as
otherwise determined by the Grantor, once a Grantee’s employment terminates or
Board service ceases, as the case may be, any Award that is not then exercisable
or vested or as to which any restrictions have not lapsed shall be cancelled and
forfeited to the Company; provided, however, that the Grantor may, subject to
the provisions of Sections 5.3 and 6.2, extend the periods during which Awards
may be exercised or provide for acceleration or continuation of the exercise or
vesting date or the lapse of restrictions of such Awards to such extent and
under such terms and conditions as such Grantor deems appropriate.

 

Section 10.6                            Terms of Award Agreement

 

The terms of any Award Agreement may address any of the issues provided for in
this Article.  In the event of a discrepancy between such terms and the terms of
this Article, the terms of the Award Agreement shall apply, subject to
Section 12.16.

 

ARTICLE XI
CERTAIN TERMS APPLICABLE TO ALL AWARDS

 

Section 11.1                            Withholding Taxes

 

The Company and any Subsidiary shall be authorized to withhold from any Award
granted or any payment due or transfer made under any Award or under the Plan
the amount (in cash, shares of Common Stock, other securities, or other Awards)
of withholding taxes due in respect of an Award, its exercise, or any payment or
transfer under such Award or under the Plan and to take such other action as may
be necessary in the opinion of the Company or a Subsidiary to satisfy statutory
withholding obligations for the payment of such taxes.

 

Section 11.2                            Adjustments to Reflect Capital Changes

 

11.2.1              Recapitalization, etc.  In the event that the Committee
shall determine that any dividend or other distribution (whether in the form of
cash, shares of Common Stock or other securities), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase or exchange of shares of Common Stock, other
securities of the Company, issuance of warrants or other rights to purchase
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event constitutes an equity restructuring transaction,
as that term is defined in Statement of Financial Accounting Standards No.  123
(revised), or otherwise affects the shares of Common Stock, then the Committee
shall adjust the following in a manner that is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan:

 

11.2.1.1    the number and type of shares of Common Stock or other securities
which thereafter may be made the subject of Awards, including the aggregate
limits specified in the Plan;

 

11.2.1.2    the number and type of shares of Common Stock or other securities
subject to outstanding Awards;

 

14

--------------------------------------------------------------------------------


 

11.2.1.3    the grant, purchase, SAR Base Amount or Option Price with respect to
any Award, or, if deemed appropriate, make provision for a cash payment to the
holder of an outstanding Award; and

 

11.2.1.4    other value determinations applicable to outstanding Awards.

 

11.2.2              Sale or Reorganization.  After any reorganization, merger or
consolidation whether or not the Company is the surviving corporation and unless
there is a provision in the sale or reorganization agreement to the contrary,
each Grantee shall, at no additional cost, be entitled upon any exercise of an
Option or receipt of other Award to receive (subject to any required action by
shareholders), in lieu of the number of shares of Common Stock receivable or
exercisable pursuant to such Award, the number and class of shares of stock or
other securities to which such Grantee would have been entitled pursuant to the
terms of the reorganization, merger or consolidation if, at the time of such
reorganization, merger or consolidation, such Grantee had been the holder of
record of a number of shares of stock equal to the number of shares receivable
or exercisable pursuant to such Award.  Comparable rights shall accrue to each
Grantee in the event of successive reorganizations, mergers or consolidations of
the character described above.  Subject to Section 14.1, in the event of a
Change of Control, the Grantor may (a) cancel without consideration any
outstanding Awards with an exercise price that is more than the Fair Market
Value of Common Stock as of the Change of Control, and (b) in lieu of the
substituted shares referenced herein, Grantor may elect to pay Grantee a cash
payment equal to the difference between the exercise price for the Award and the
Fair Market Value of the Company’s Common Stock as of the Change of Control

 

11.2.3              Options to Purchase Stock of Acquired Companies.  After any
reorganization, merger or consolidation in which the Company or a Subsidiary
shall be a surviving corporation, the Committee may grant substituted options
under the provisions of the Plan, pursuant to Section 424 of the Code, replacing
old options granted under a plan of another party to the reorganization, merger
or consolidation whose stock subject to the old options may no longer be issued
following such merger or consolidation.  The foregoing adjustments and manner of
application of the foregoing provisions shall be determined by the Committee in
its sole discretion.  Any such adjustments may provide for the elimination of
any fractional shares which might otherwise become subject to any Options.

 

Section 11.3                            Failure to Comply with Terms and
Conditions

 

Notwithstanding any other provision of the Plan, any outstanding Awards,
including, without limit, any rights of payment or delivery or any other rights
of a Holder with respect to any Award shall, unless otherwise determined by the
Grantor, be immediately forfeited and cancelled if the Holder:

 

(i)                                     breaches any term, restriction and/or
condition of the Plan, any Award Agreement or any employment, separation or
other agreement between the Holder and the Company or its Subsidiaries; or

 

(ii)                                  while serving as a Director or an
Employee, is employed by or serves as a director of a competitor of the Company
or its Subsidiaries, or shall be engaged in any activity in competition with the
Company or its Subsidiaries; or

 

(iii)                               within one (1) year of the Grantee’s
termination of employment or cessation of Board service with the Company and its
Subsidiaries, solicits or assists in soliciting, directly or in any manner, any
person employed by the Company or a Subsidiary to leave such employment or
recruit, make an offer of employment to, or hire any such person; or

 

15

--------------------------------------------------------------------------------


 

(iv)                              divulges at any time any confidential
information belonging to the Company or any Subsidiary.

 

The determination of the Grantor as to the occurrence of any of the events
specified in this Section 11.3 shall be conclusive and binding upon all persons
for all purposes.

 

Section 11.4                            Regulatory Approvals and Listing

 

The Company shall not be required to issue any certificate or certificates for
shares of Common Stock under the Plan prior to (i) obtaining any approval from
any governmental agency which the Company shall, in its discretion, determine to
be necessary or advisable, (ii) the admission of such shares to listing on any
national securities exchange on which the Company’s Common Stock may be listed,
and (iii) the completion of any registration or other qualification of such
shares of Common Stock under any state or Federal law or ruling or regulations
of any governmental body which the Company shall, in its discretion, determine
to be necessary or advisable.

 

Section 11.5                            Restrictions Upon Resale of Stock

 

If the shares of Common Stock that have been issued to a Holder pursuant to the
terms of the Plan are not registered under the Securities Act of 1933, as
amended (“Securities Act”), pursuant to an effective registration statement,
such Holder, if the Committee shall deem it advisable, may be required to
represent and agree in writing (i) that any such shares acquired by such Holder
pursuant to the Plan will not be sold except pursuant to an effective
registration statement under the Securities Act, or pursuant to an exemption
from registration under the Securities Act and, (ii) that such Holder is
acquiring such shares for his own account and not with a view to the
distribution thereof.

 

Section 11.6                            Reporting Person Limitation

 

Notwithstanding any other provision of the Plan, to the extent required to
qualify for the exemption provided by Rule 16b-3 under the Act and any successor
provision, any Common Stock or other equity security offered under the Plan to a
Reporting Person may not be sold for at least six (6) months after the earlier
of acquisition of the security or the date of grant of the derivative security,
if any, pursuant to which the Common Stock or other equity security was
acquired.

 

ARTICLE XII
ADMINISTRATION OF THE PLAN

 

Section 12.1                            Committee

 

The Plan shall be administered by or under the direction of the Committee.

 

Section 12.2                            Committee Actions

 

Except for matters required by the terms of the Plan to be decided by the Board
or the CEO, the Committee shall have full power and authority to interpret and
construe the Plan, to prescribe, amend and rescind rules, regulations, policies
and practices, to impose such conditions and restrictions on Awards as it deems
appropriate and to make all other determinations necessary or desirable in
connection with the administration of, or the performance of its
responsibilities under, the Plan.

 

Section 12.3                            Designation of Beneficiary

 

Each Holder may file with the Company a written designation (in a form
prescribed by the Committee) of one or more persons as the Beneficiary who shall
be entitled to receive the Award, if any, payable under the Plan upon his
death.  A Holder may from time to time revoke or change his Beneficiary
designation without the consent of any prior Beneficiary by filing a new
designation with the Company.  The last such designation received by the Company
shall be controlling; provided, however, that no designation, or change or
revocation thereof, shall be

 

16

--------------------------------------------------------------------------------


 

effective unless received by the Company prior to the Holder’s death, and in no
event shall it be effective as of a date prior to such receipt.  If no such
Beneficiary designation is in effect at the time of a Holder’s death, or if no
designated Beneficiary survives the Holder or if such designation conflicts with
law, the Holder’s estate shall be entitled to receive the Award, if any, payable
under the Plan upon his death.  If the Committee is in doubt as to the right of
any person to receive such Award, the Company may retain such Award, without
liability for any interest thereon, until the Committee determines the rights
thereto, or the Company may pay such Award into any court of appropriate
jurisdiction and such payment shall be a complete discharge of the liability of
the Company therefore.

 

Section 12.4                            No Right to an Award or to Continued
Employment

 

No Grantee or other person shall have any claim or right to be granted an Award
under the Plan.  Neither the action of the Company in establishing the Plan, nor
any provisions hereof, nor any action taken by the Company, any Subsidiary, the
Board, the Committee or the CEO pursuant to such provisions shall be construed
as creating in any employee or class of employees any right with respect to
continuation of employment by the Company or any of its Subsidiaries, and they
shall not be deemed to interfere in any way with the Company’s or any
Subsidiary’s right to employ, discipline, discharge, terminate, lay off or
retire any Grantee, with or without cause, to discipline any employee, or to
otherwise affect the Company’s or a Subsidiary’s right to make employment
decisions with respect to any Grantee.

 

Section 12.5                            Discretion of the Grantor

 

Whenever the terms of the Plan provide for or permit a decision to be made or an
action to be taken by a Grantor, such decision may be made or such action taken
in the sole and absolute discretion of such Grantor and shall be final,
conclusive and binding on all persons for all purposes; provided, however, that
the Board may review any decision or action of the Grantor and it may reverse or
modify such Award, decision or act as it deems appropriate.  The Grantor’s
determinations under the Plan, including, without limitation the determination
of any person to receive awards and the amount of such awards, need not be
uniform.

 

Section 12.6                            Indemnification and Exculpation

 

12.6.1              Indemnification.  Each person who is or shall have been a
member of the Board or the Committee and each director, officer or employee of
the Company or any Subsidiary to whom any duty or power related to the
administration or interpretation of the Plan may be delegated (each, an
“Indemnified Person”), shall be indemnified and held harmless by the Company
against and from any and all loss, cost, liability or expense that may be
imposed upon or reasonably incurred by him in connection with or resulting from
any claim, action, suit or proceeding to which he may be or become a party or in
which he may be or become involved by reason of any action taken or failure to
act under the Plan and against and from any and all amounts paid by him in
settlement thereof (with the Company’s written approval) or paid by him in
satisfaction of a judgment in any such action, suit or proceeding, except a
judgment in favor of the Company based upon a finding of his bad faith; subject,
however, to the condition that upon the institution of any claim, action, suit
or proceeding against him, he shall in writing give the Company an opportunity,
at its own expense, to handle and defend the same before he undertakes to handle
and defend it on his own behalf.  The foregoing right of indemnification shall
not be exclusive of, and shall be in addition to, any other right to which such
person may be entitled under the Company’s charter or bylaws, as a matter of law
or otherwise, or any power that the Company may have to indemnify him or hold
him harmless.

 

12.6.2              Exculpation.  No Indemnified Person shall be personally
liable by reason of any contract or other instrument executed by him or on his
behalf in his capacity as an Indemnified Person hereunder, nor for any mistake
of judgment made in good faith, unless otherwise provided by law.  Each
Indemnified Person shall be fully justified in relying or acting upon in good
faith any information furnished in connection with the administration of the
Plan by any appropriate person or persons other than himself.  In no event shall
any Indemnified Person be liable for any determination made or other action
taken or any omission to act in reliance upon such report or information, for
any action (including the furnishing of information) taken or any failure to
act, if in good faith.

 

17

--------------------------------------------------------------------------------


 

Section 12.7                            Unfunded Plan

 

The Plan is intended to constitute an unfunded, long-term incentive compensation
plan for certain selected Employees and Directors.  No special or separate fund
shall be established and no segregation of assets shall be made to assure
payment of such amounts.  The Company may, but shall not be obligated to,
acquire shares of its Common Stock from time to time in anticipation of its
obligations under the Plan, but no Grantee shall have any right in or against
any shares of stock so acquired.  All such stock shall constitute general assets
of the Company and may be disposed of by the Company at such time and for such
purposes as it may deem appropriate.  No obligation or liability of the Company
to any Grantee with respect to any right to receive a distribution or payment
under the Plan shall be deemed to be secured by any pledge or other encumbrance
on any property of the Company.

 

Section 12.8                            Inalienability of Rights and Interests

 

The rights and interests of a Holder under the Plan are personal to the Holder
and to any person or persons who may become entitled to distribution or payments
under the Plan by reason of death of the Holder, and the rights and interests of
the Holder or any such person (including, without limitation, any Award
distributable or payable under the Plan) shall not be subject in any manner to
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
such attempted action shall be void and no such benefit or interest shall be in
any manner liable for or subject to debts, contracts, liabilities, engagements
or torts of any Holder, provided that transfers pursuant to a qualified domestic
relations order shall be allowable.  If any Holder shall attempt to alienate,
sell, transfer, assign, pledge, encumber or charge any of his rights or
interests under the Plan, (including without limitation, any Award payable under
the Plan) then the Committee may hold or apply such benefit or any part thereof
to or for the benefit of such Holder in such manner and in such proportions as
the Committee may consider proper.  Notwithstanding the foregoing, the Holder,
subject to the approval of the Company may elect to irrevocably transfer some or
all of an Award to a family member.  For this purpose, a family member shall
refer to one or more of the Holder’s spouse, children or grandchildren, or to a
trust established solely for the benefit of, or to a partnership whose partners
are, the Holder’s spouse, children and grandchildren; provided, however, that:

 

(i)                                     the Award, once transferred, may not
again be transferred except by will or by the laws of descent and distribution;

 

(ii)                                  the Award, once transferred, shall remain
subject to the same terms and conditions of the Award in effect before the
transfer and the transferee of the Award (the “Transferee”) must comply with all
other provisions of the Award; and

 

(iii)                               the Holder receives no consideration for
such transfer.  No transferred Award shall be exercisable following a transfer,
as provided for herein, unless the Committee receives written notice from the
Holder in a form and manner satisfactory to the Committee, in its sole
discretion, to the effect that a transfer of the Award has occurred and the
notice identifies the Award transferred, the identity of the Transferee and his
relationship to the Holder.

 

Section 12.9                            Awards Not Includable for Benefit
Purposes

 

Except as otherwise set forth in any applicable 401(k) plan, payments received
by a Grantee pursuant to the provisions of the Plan shall not be included in the
determination of benefits under any pension, group insurance or other benefit
plan applicable to the Grantee which are maintained by the Company or any of its
Subsidiaries, except as may be determined by the Committee.

 

Section 12.10                     No Issuance of Fractional Shares

 

The Company shall not be required to deliver any fractional share of Common
Stock but, as determined by the Committee, may pay a cash amount to the Holder
in lieu thereof, except as otherwise provided in the Plan, equal to the Fair
Market Value (determined as of an appropriate date determined by the Committee)
of such fractional share.

 

18

--------------------------------------------------------------------------------


 

Section 12.11                     Modification for International Grantees

 

Notwithstanding any provision to the contrary, the Committee may incorporate
such provisions, or make such modifications or amendments in Award Agreements of
Grantees who reside or are employed outside of the United States of America, or
who are citizens of a country other than the United States of America, as the
Committee deems necessary or appropriate to accomplish the purposes of the Plan
with respect to such Grantee in light of differences in applicable law, tax
policies or customs, and to ascertain compliance with all applicable laws.

 

Section 12.12                     Leaves of Absence

 

The Committee shall be entitled to make such rules, regulations and
determinations as it deems appropriate under the Plan in respect of any leave of
absence taken by the recipient of any Award.  Without limiting the generality of
the foregoing, the Grantor shall be entitled to determine (a) whether or not any
such leave of absence shall constitute a termination of employment within the
meaning of the Plan and, (b) the impact, if any, of any such leave of absence on
awards under the Plan theretofore made to any recipient who takes such leave of
absence.  Notwithstanding the foregoing, with respect to Awards that are
“deferred compensation” under Section 409A of the Code, any leave of absence
taken by the recipient shall constitute a termination of employment within the
meaning of the Plan when the recipient has a “separation from service” as
defined in Section 409A of the Code and the regulations thereunder.

 

Section 12.13                     Communications

 

12.13.1       Communications by the Grantor.  All notices, statements, reports
and other communications made, delivered or transmitted to a Holder or other
person under the Plan shall be deemed to have been duly given, made or
transmitted, when sent electronically to a Company or Subsidiary e-mail address,
when delivered to, or when mailed by first-class mail, postage prepaid and
addressed to, such Holder or other person at his address last appearing on the
records of the Company.

 

12.13.2       Communications by the Directors, Employees, and Others.  All
elections, designations, requests, notices, instructions and other
communications made, delivered or transmitted by the Company, a Subsidiary,
Grantee, Beneficiary or other person to the Committee required or permitted
under the Plan shall be transmitted by any means authorized by the Committee or
shall be mailed by first-class mail or delivered to the Company’s principal
office to the attention of the Company’s Secretary or such other location as may
be specified by the Committee, and shall be deemed to have been given and
delivered only upon actual receipt thereof by the Committee at such location.

 

Section 12.14                     Parties in Interest

 

The provisions of the Plan and the terms and conditions of any Award shall, in
accordance with their terms, be binding upon, and inure to the benefit of, all
successors of each Grantee, including, without limitation, such Grantee’s estate
and the executors, administrators, or trustees thereof, heirs and legatees, and
any receiver, trustee in bankruptcy or representative of creditors of such
Grantee.  The obligations of the Company under the Plan shall be binding upon
the Company and its successors and assigns.

 

Section 12.15                     Severability

 

Whenever possible, each provision in the Plan and every Award at any time
granted under the Plan shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of the Plan or any Award at
any time granted under the Plan shall be held to be prohibited by or invalid
under applicable law, then (a) such provision shall be deemed amended to
accomplish the objectives of the provision as originally written to the fullest
extent permitted by law, and (b) all other provisions of the Plan and every
other Award at any time granted under the Plan shall remain in full force and
effect.

 

19

--------------------------------------------------------------------------------


 

Section 12.16                     Compliance with Laws

 

The Plan and the grant of Awards shall be subject to all applicable Federal and
state laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required.  It is intended that the Plan be applied
and administered in compliance with Rule 16b-3.  If any provision of the Plan
would be in violation of Rule 16b-3 if applied as written, such provision shall
not have effect as written and shall be given effect so as to comply with
Rule 16b-3, as determined by the Committee.  The Board is authorized to amend
the Plan and to make any such modifications to Award Agreements to comply with
Rule 16b-3, and to make any such other amendments or modifications as it deems
necessary or appropriate to better accomplish the purposes of the Plan in light
of any amendments made to Rule 16b-3.

 

Section 12.17                     No Strict Construction

 

No rule of strict construction shall be implied against the Company, the
Committee, the CEO or any other person in the interpretation of any of the terms
of the Plan, any Award granted under the Plan or any rule or procedure
established by the Committee or the Board.

 

Section 12.18                     Modification

 

This document contains all of the provisions of the Plan and no provisions may
be waived, modified or otherwise altered except in a writing adopted by the
Board.

 

Section 12.19                     Governing Law

 

All questions pertaining to validity, construction and administration of the
Plan and the rights of all persons hereunder shall be determined with reference
to, and the provisions of the Plan shall be governed by and shall be construed
in conformity with, the internal laws of the Commonwealth of Pennsylvania
without regard to any of its conflict of laws principles.

 

Section 12.20                     Clawback Policy

 

Notwithstanding anything to the contrary herein, all outstanding Awards
constitute “Incentive Compensation” as defined in the Company’s Clawback Policy
and pursuant to which the Committee may cancel any Award to the extent that the
terms of the Clawback Policy so provide.

 

ARTICLE XIII
CHANGE OF CONTROL

 

Section 13.1                            Impact of Change of Control

 

Subject to Section 11.2.2, in the event of a Change of Control, upon a Grantee’s
termination of employment by the Grantee’s employer without Cause, or by the
Grantee for Good Reason (as defined below), within one (1) year following the
Change of Control (or on the date of the Change of Control), then (a) Options
(with an exercise price that is less than the Fair Market Value of the Company’s
Common Stock at the time of the Change in Control) and SARs shall vest and
become fully exercisable, (b) restrictions on Restricted Stock Awards and
Phantom Stock Unit Awards shall lapse and such Awards shall become fully vested,
(c) any other Awards with vesting or other provisions tied to achievement of
performance goals shall be considered to be vested (and, as applicable, shall be
earned and paid) at their target levels or, if greater, the actual level of
achievement as of the date of the Change of Control, annualized by the entire
performance period, if appropriate, (d) any Awards payable in cash shall be paid
within thirty (30) days after such termination of employment to all Grantees who
have been granted such an Award, and (e) such other additional benefits, changes
or adjustments as the Committee deems appropriate and fair shall apply, subject
in each case to any terms and conditions contained in the Award Agreement
evidencing such Award.  For purposes of this Section 13.1, “Good Reason” shall
mean the occurrence of any of the following events that the Company fails to
cure within ten (10) days after receiving written notice thereof from the
Grantee (which notice must be delivered within thirty (30) days of the Grantee
becoming aware of the applicable event or circumstance):

 

20

--------------------------------------------------------------------------------


 

(i) assignment to the Grantee of any duties inconsistent in any material respect
with the Grantee’s position (including status, titles, and reporting
requirements), authority, duties or responsibilities or inconsistent with the
Grantee’s legal or fiduciary obligations; (ii) any reduction in the Grantee’s
compensation or substantial reduction in the Grantee’s benefits taken as a
whole; (iii) any travel requirements materially greater than the Grantee’s
travel requirements prior to the Change of Control; (iv) any office relocation
of greater than 50 miles from the Grantee’s then current office; or (v) any
breach of any material term of any employment agreement between the Company and
the Grantee.

 

Section 13.2                            Assumption Upon Change of Control

 

Notwithstanding the foregoing, if in the event of a Change of Control, the
successor company does not agree to assume or substitute for an Award, or the
Awards will otherwise not remain outstanding after the Change of Control, then,
in lieu of such outstanding assumed or substituted Award, the holder shall be
entitled to the benefits set forth in the first sentence of Section 13.1 as of
the date of the Change of Control, to the same extent as if the holder’s
employment or Board service had been terminated by the Company without Cause as
of the date of the Change of Control.  For the purposes of this Section 13.2, an
Award shall be considered assumed or substituted for if following the Change of
Control the award confers the right to purchase or receive, for each share
subject to the Award immediately prior to the Change of Control, the
consideration (whether stock, cash or other securities or property) received in
the transaction constituting a Change of Control by holders of shares for each
share held on the effective date of such transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if
such consideration received in the transaction constituting a Change of Control
is not solely common stock of the successor company, the Committee may, with the
consent of the successor company, provide that the consideration to be received
upon the exercise or vesting of any Award, for each share subject thereto, will
be solely common stock of the successor company substantially equal in fair
market value to the per share consideration received by holders of Shares in the
transaction constituting a Change of Control.  The determination of such
substantial equality of value or consideration shall be made by the Committee
before the Change of Control in its sole discretion and its determination shall
be conclusive and binding.  Any assumption or substitution of the Incentive
Stock Option will be made in a manner that will not be considered a
“modification” under the provisions of Section 424(h)(3) of the Code.

 

ARTICLE XIV
AMENDMENT AND TERMINATION

 

Section 14.1                            Amendment; No Repricing

 

The Board with respect to the Plan, and the Grantor with respect to any Award
Agreement, reserve the right at any time to modify, alter or amend, in whole or
in part, any or all of the provisions of the Plan or any Award Agreement to any
extent and in any manner that it or he, as the case may be, may deem advisable,
and no consent or approval by the shareholders of the Company, by any Grantee or
Beneficiary, or by any other person, committee or entity of any kind shall be
required to make any modification, alteration or amendment; provided, however,
that the Board shall not, without the requisite affirmative approval of the
shareholders of the Company, make any modification, alteration or amendment that
requires shareholders’ approval under any applicable law, the Code or stock
exchange requirements.  No modification, alteration or amendment of the Plan or
any Award Agreement may, without the consent of the Grantee (or the Grantee’s
Beneficiaries in case of the Grantee’s death) to whom any Award shall
theretofore have been granted under the Plan, adversely affect any material
right of such Grantee under such Award, except in accordance with the provisions
of the Plan and/or any Award Agreement applicable to any such Award.  Subject to
the provisions of this Section 14.1, any modification, alteration or amendment
of any provisions of the Plan may be made retroactively.  Except as otherwise
provided in Section 11.2 hereof, neither the Committee nor the Board shall
reduce the SAR Base Amount or Option Price, as applicable, of Stock Options or
SARs previously awarded to any Grantee, whether through amendment, cancellation
or replacement grant, or any other means, without the requisite prior
affirmative approval of the shareholders of the Company.

 

21

--------------------------------------------------------------------------------


 

Section 14.2                            Suspension or Termination

 

The Board reserves the right at any time to suspend or terminate, in whole or in
part, any or all of the provisions of the Plan for any reason and without the
consent of or approval by the shareholders of the Company, any Holder or any
other person, committee or entity of any kind; provided, however, that no such
suspension or termination shall adversely affect any material right or
obligation with respect to any Award theretofore made except as herein otherwise
provided.

 

ARTICLE XV
SECTION 409A

 

It is the intention of the Company that no Award shall constitute a “deferred
compensation plan” subject to Section 409A of the Code, unless and to the extent
that the Grantor specifically determines otherwise as provided in the
immediately following sentence, and the Plan and the terms and conditions of all
Awards shall be interpreted accordingly.  The terms and conditions governing any
Awards that the Grantor determines will be subject to Section 409A of the Code,
including any rules for elective or mandatory deferral of the delivery of cash
or shares pursuant thereto and any rules regarding treatment of such Awards in
the event of a Change of Control, shall be set forth in the applicable Award
Agreement, and shall comply in all respects with Section 409A of the Code.

 

ARTICLE XVI
EFFECTIVE DATE AND TERM OF THE PLAN

 

The Plan shall become effective on the Effective Date if it is approved by the
shareholders of the Company.  No Award shall be granted under the Plan after the
date specified in Section 4.1.4.  The Plan will continue in effect for existing
Awards as long as any such Awards are outstanding.

 

22

--------------------------------------------------------------------------------